Per Curiam.

Section 5611, General Code, authorizing appeals from determinations of the Tax Commissioner to the Board of Tax Appeals, provides that ‘ ‘ such appeals shall be taken by the filing of a written notice” which shall “specify the error or errors therein complained of.” Compliance with this specific and mandatory requirement is essential to confer jurisdiction on the board. American Restaurant & Lunch Co. v. Glander, Tax Commr., 147 Ohio St., 147 70 N. E. (2d), 93. Appellant herein has failed to comply therewith. The notice of appeal to the Board of Tax Appeals fails to set forth wherein the final order of the Tax Commissioner is incorrect or excessive or wherein it is unreasonable or unlawful in any particular.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Weygandt, C. J., Zimmerman, Stewart, Taft, Matthias and Hart, JJ., concur.
Middleton, J., dissents.